United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, MAXWELL AIR
FORCE BASE, AL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-2167
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On October 4, 2013 appellant, through counsel, filed a timely appeal from an April 11,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), denying
her untimely request for reconsideration. Because more than 180 days elapsed from the last
merit decision dated March 12, 2012 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed or demonstrated clear evidence of error.
FACTUAL HISTORY
On February 11, 2000 appellant, then a 38-year-old store worker, injured her right hip
when she slipped on a wet floor. OWCP accepted the claim for right hip contusion, headache,
1

5 U.S.C. § 8101 et seq.

neck sprain, lumbar sprain and C5-6 herniated nucleus pulposus. It authorized cervical
discectomy and interbody fusion with C5-6 external fixation, which occurred on
October 10, 2002. Appellant was placed on the periodic rolls for temporary disability on
April 14, 2000.
In a June 7, 2006 work capacity evaluation form (Form CA-5c), Dr. Miguel A. Jimenez, a
treating orthopedic surgeon, found that appellant was capable of working her usual job for eight
hours a day.
On June 20, 2006 OWCP issued a proposed notice of termination for wage-loss
compensation based upon Dr. Jimenez’s June 7, 2006 report.
By decision dated July 24, 2006, OWCP finalized the termination of appellant’s wageloss compensation effective August 6, 2006.
On August 18, 2006 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on December 9, 2006.
OWCP received a November 8, 2006 functional capacity evaluation which noted that
appellant was capable of full-time work with a restriction of occasional lifting carrying less than
52 pounds.
By decision dated March 12, 2007, OWCP’s hearing representative affirmed the July 24,
2006 decision terminating appellant’s wage-loss compensation.
Following the March 12, 2007 decision, OWCP received medical records of treatment
from Dr. Donald R. Taylor, a Board-certified anesthesiologist and pain management physician,
dated March 27 through August 17, 2007. Dr. Taylor diagnosed cervical radiculopathy and
lumbar disc torn annulus which he attributed to the February 11, 2000 employment injury.
On June 1, 2007 appellant requested OWCP to accept the conditions of cervical
radiculopathy and lumbar disc torn annulus based upon Dr. Taylor’s reports.
In a letter dated June 1, 2007, appellant requested reconsideration.
By decision dated August 31, 2007, OWCP denied modification of the March 12, 2007
decision.
OWCP subsequently received additional treatment records dated September 24, 2007
through May 27, 2008 from Dr. Taylor, who noted cervical radiculopathy and cervical cord
compression, which he attributed to the accepted employment injury.
On August 1, 2008 appellant requested reconsideration of the termination of her wageloss compensation.
By decision dated September 23, 2008, OWCP denied modification of its prior decisions.

2

On August 21, 2009 OWCP received an August 4, 2009 progress note and August 14,
2009 report from Dr. Taylor, who reiterated his opinion that appellant’s cervical disc herniation
and cervical radiculopathy were due to the February 2002 employment injury. He noted that a
review of the medical records support this conclusion.
On September 22, 2009 appellant requested reconsideration.
By decision dated November 18, 2009, OWCP denied modification of its prior decisions.
On November 18, 2010 appellant requested reconsideration. In a November 16, 2010
report, Dr. Ronald Clark, Ph.D., concurred with Dr. Taylor’s treatment and diagnosis and opined
that appellant’s work-related problems had not completely resolved.
By decision dated December 22, 2010, OWCP denied modification.
On December 21, 2011 appellant requested reconsideration and submitted medical
evidence concerning treatment for cervical radiculopathy from Drs. Taylor and Clark. In a
January 17, 2012 work capacity form (Form OWCP-5c), Dr. Taylor noted that appellant was
disabled from her date-of-injury position, but was capable of work within specified restrictions.
By decision dated March 12, 2012, OWCP denied modification of its prior decisions.
On March 20, 2013 OWCP received appellant’s request for reconsideration dated
March 10, 2013. Appellant submitted a report from Dr. Taylor dated January 10, 2013.
Dr. Taylor noted that a January 6, 2012 electromyograph test showed that appellant had C5 and
C6 radiculopathy which he opined was consistent with her February 11, 2000 employment
injury.
By decision dated April 11, 2013, OWCP denied appellant’s request for reconsideration
finding it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.2
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.3
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.4 OWCP regulations and procedures provide that OWCP will reopen a
2

20 C.F.R. § 10.607(a).

3

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.6 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.7 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.10 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.11
OWCP procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.12
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on March 12, 2012. OWCP received
appellant’s request for reconsideration on March 20, 2013; thus, the request was outside the one-

5

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d (January 2004).
OWCP procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
6

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

7

See Leona N. Travis, 43 ECAB 227, 240 (1991).

8

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

See Leona N. Travis, supra note 7.

10

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

11

Leon D. Faidley, Jr., supra note 3.

12

20 C.F.R. § 10.607.

4

year time limit.13 Consequently, appellant must demonstrate clear evidence of error by OWCP in
denying her claim for compensation.14
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s July 24,
2006 decision or shift the weight of the evidence of record in her favor. OWCP terminated her
wage-loss benefits effective August 24, 2006 based on the June 7, 2006 report by Dr. Jiminez, a
treating physician, which found her capable of returning to her date-of-injury job.
On reconsideration, appellant has not presented sufficient evidence to establish that
OWCP improperly terminated her wage-loss compensation. In order to establish clear evidence
of error, a claimant must submit evidence relevant to the issue which was decided by OWCP.15
Appellant has not submitted any rationalized medical evidence addressing how she was totally
disabled from working due to her accepted employment injuries. In the January 10, 2012 report,
Dr. Taylor noted that the objective evidence established C5 and C6 radiculopathy which he
opined was consistent with her February 11, 2000 employment injury. However, he has not
provided any well-rationalized medical opinion as to the basis for termination of appellant’s
wage-loss compensation in this report. The evidence submitted by appellant is insufficient to
raise a substantial question as to the correctness of the last merit decision. Appellant has not
established clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.

13

See Federal (FECA) Procedure Manual, Part 2 -- Reconsiderations, Time Limitations, Chapter 2.1602(e)(6)
(August 2011). For decisions issued on or after August 29, 2011, there is still a one-year time limit for requesting
reconsideration. The one-year period begins on the date of the original decision and the application for
reconsideration must be received by OWCP within one year of the date of the decision for which review is sought.
14

20 C.F.R. § 10.607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

15

Howard Y. Miyashiro, 51 ECAB 253 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2013 is affirmed.
Issued: February 21, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

